The Honorable V. O. "Butch" Calhoun State Representative P.O. Box 7 Des Arc, AR  72040-0007
Dear Representative Calhoun:
This is in response to your request for an Attorney General's opinion on whether the Arkansas Towing and Recovery Board can hire a secretary who is an official with a towing association and/or has a financial interest in a towing company.
Section 27-50-1203 of the Arkansas Code authorizes the Arkansas Towing and Recovery Board to "employ and discharge a secretary who shall be the treasurer."  Nothing in this statute prohibits hiring a secretary who is an official with a towing association and/or has a financial interest in a towing company.
Reference, however, should also be made to A.C.A. 21-8-304, wherein it states that:
     a) No public official or state employee shall use his position to secure special privileges or exemption for himself, his spouse, child, parents, or other persons standing in the first degree of relationship, or for those with whom he has a substantial financial relationship, that is not available to others, except as my be otherwise provided by law.
     b) No public official or state employee shall accept employment or engage in any public or professional activity while serving as a public official which he might reasonably expect would require or induce him to disclose any information acquired by him by reason of his official position which is declared by law or regulation to be confidential.
     (c) No public official or state employee shall disclose any such information gained by reason of his position, nor shall he otherwise use such information for his personal gain or benefit.
A state employee, as used in this statute, is defined as "all employees of the State of Arkansas employed on a full-time or part-time basis."  See A.C.A. 21-8-301 (1987).  While there appears to be no general prohibition against the secretary of the Arkansas Towing and Recovery Board (a state employee), having an interest in a towing company or association, the state employee must remain in compliance with the above statute.  A violation is a Class B misdemeanor.  See A.C.A.21-8-301(a) (1987).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely, WINSTON BRYANT Attorney General
WB:ddm/cyh